PER CURIAM.
Kelvin Coney appears in this court for the fourteenth time seeking review of two *11981994 convictions.1 His convictions have been repeatedly affirmed by this court. Though he has not yet been successful, Coney is persistent. However, our patience and our resources are limited, and continued frivolous challenges by Coney will simply exhaust both.
We previously warned Coney that his petitions to this court were “successive and constitute^] an abuse of procedure.” See Coney v. State, 833 So.2d 290, 291 (Fla. 5th DCA 2002). Nonetheless, Coney persisted. We then issued an order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), asking Coney to show cause why further pro se filings should be permitted. We find no merit in Coney’s response, and, hold, as we have before, that his successive petitions constitute an abuse of the judicial system. See e.g. Harvey v. State, 836 So.2d 1102 (Fla. 5th DCA 2003).
In accordance with the Criminal Appeal Reform Act of 1996, and in order to conserve limited judicial resources, we prohibit Coney from filing any further pro se appeals, pleadings, motions, petitions or papers relating to his convictions and sentences in Orange County Circuit Court case Nos. 94-6376 and 94-7275. Any further papers, petitions or pleadings filed in this court relating to those matters must be reviewed and signed by an attorney, licensed to practice law in this state. The Clerk of this Court is directed not to accept any further pro se filings or pleadings from Coney regarding these cases.
PETITION DENIED.
SAWAYA, C.J., SHARP, W. and ORFINGER, JJ., concur.

. The trial court cases were in the Circuit Court of Orange County, Nos. 94-6376 and 94-7275.